Citation Nr: 0520203	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  94-47 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of L4-5 laminectomy.

2.  Entitlement to service connection for a psychiatric 
disability, claimed as secondary to service-connected 
residuals of L4-5 laminectomy.


REPRESENTATION

Veteran represented by:  Paralyzed Veterans of America, Inc.


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1983, and from November 1990 to September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The most recent rating action granted service 
connection for hypertension.  Because the veteran was awarded 
a complete grant of the benefit sought with respect to that 
matter, it is not currently on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).

In January 2004, the Board remanded the case so that the 
veteran could be afforded a personal hearing.  In March 2004, 
the veteran testified before a Decision Review Officer 
sitting at the RO.  In May 2005, the veteran presented 
testimony before the undersigned Veterans Law Judge sitting 
in Washington, DC.  The hearing transcripts are associated 
with the claims folder and have been reviewed.  

The veteran's representative asserts that the matter 
regarding a total disability rating for compensation based on 
individual unemployability (TDIU) is currently on appeal.  On 
review, the Board notes that the veteran did not appeal this 
matter after the RO denied the claim in a May 2003 rating 
decision.  Therefore, the TDIU matter will not be addressed 
in this decision.  See 38 C.F.R. § 20.200 (2004) (An appeal 
consists of a timely filed notice of disagreement in writing 
and after a statement of the case has been furnished, a 
timely filed substantive appeal.).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran 1) of the 
evidence necessary to substantiate his claim; 2) of the 
information and evidence that he is responsible for 
providing; 3) of the evidence that VA will attempt to obtain; 
and 4) request that the veteran provide any evidence in his 
possession that pertains to his claim.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board notes that there is no VCAA letter pertaining to the 
claims currently on appeal.  The veteran was not informed as 
to what type of evidence would be necessary to substantiate 
his increased rating claim for residuals of L4-5 laminectomy 
and his service connection claim for a psychiatric 
disability.  

During the May 2005 pre-hearing conference, the veteran 
submitted additional evidence, consisting of the 
representative's supplemental pleading along with private 
medical reports.  Also, the day after the hearing, the 
veteran submitted, via facsimile, additional treatment 
records from Dr. Burley.  The veteran and his representative 
made it clear that the new evidence was being submitted 
without a waiver.  Thus, it is necessary to remand the case 
to the RO for initial consideration of the newly submitted 
evidence and issuance of a SSOC.  See 38 C.F.R. § 20.1304 
(2004); Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Further, during the May 2005 hearing, the veteran testified 
that he attended weekly therapy at the VA Mental Health 
Clinic in Atlanta.  Thus, the Board finds that the RO should 
obtain all current treatment records.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his increased evaluation claim for 
residuals of L4-5 laminectomy, and 
service connection claim for a 
psychiatric disability, claimed as 
secondary to his service-connected 
residuals of L4-5 laminectomy.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing,  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claims.  

2.  The RO should obtain treatment 
records dated from March 2004 to the 
present from the VA medical center in 
Atlanta. 

3.  Following the above, the RO should 
re-adjudicate the issue of service 
connection for a psychiatric disability, 
and entitlement to an evaluation in 
excess of 10 percent for residuals of L4-
5 laminectomy, with consideration of the 
old and new criteria governing spine 
disabilities, as appropriate.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a SSOC and given the 
opportunity to respond thereto.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal as well as a 
summary of the evidence received since 
the issuance of the statement of the case 
in June 2004.  An appropriate period of 
time should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


